Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	The amendment after the Non-final office action filed on December 21, 2021, is acknowledged and has been entered. 
Claims 1-3 and 5-16 are pending.
Claims 14-16 have been withdrawn from consideration as being drawn to non-elected subject matter.
Claims 4, 17-19 have been canceled.
Claim 1 has been amended.	
Claims 1-3, and 5-13 are currently being examined. 

Claim Objections
Claim 6 is objected to because of the following informalities: “- (Gly-Gly-Gly-Gly-Ser).sub.3-“ should be “- (Gly-Gly-Gly-Gly-Ser)3 -”.  Appropriate correction is required.

MAINTAINED REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2, 3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "Ig-like anti-HER2 antibody" in claims 2, 3 and 7 is a relative term which renders the claim indefinite.  The term "Ig-like anti-HER2 antibody" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Appropriate correction is required.

Response to Arguments
	For the rejections under 35 USC § 112(b), applicant argues:

    PNG
    media_image1.png
    214
    634
    media_image1.png
    Greyscale

Applicant’s arguments have been fully considered but they are not persuasive. As set forth above, although Applicant has amended claim 1 and canceled claims 4 and 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-3, and 5-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo (Lo et al., US 2016/0177276 A1, Publication Date: 2016-06-23, of record), as evidenced by Hatherley (Hatherley et al, JBC, 282, 19, 14567-14575, Publication Date: 2007-05-11, of record), in view of Tian (Tian et al., WO 2016/169261 A1, Publication Date: 2016-10-27). Examiner’s Note:  WO 2016/169261 A1 has the same disclosure as US 2018/0141986 A1, since both correspond to PCT No: PCT/CN2015/094739. US 2018/0141986 A1 was used as the translated version of WO 2016/169261 A1. The citations below are based on US Pub. No.: 2018/0141986.
Lo teaches that healthy cells are spared from phagocytosis because the ubiquitously expressed CD47 on normal cells interacts with the signal regulatory protein alpha (SIRPα) on the macrophage triggering a self “don’t eat me” signal ([0004]). Cancer cells can escape immune surveillance by over-expressing CD47, rendering them resistant to macrophages. CD47 overexpression as a survival mechanism partly explains why many therapeutic antibodies have limited antitumor efficacy despite the fact that antibody-opsonized tumor cells are expected to engage the activating Fc receptors (FcR) on immune cells to elicit antibody-dependent cellular phagocytosis (ADCP) and antibody-dependent cellular cytotoxicity (ADCC) ([0005]).

Lo teaches that the fusion protein includes an IgV extracellular domain of SIRPα (an extracellular Ig-like domain of a SIRP) or a SIRPα variant having an amino acid sequence at least 80% identical to residues 3-115 of SEQ ID NO:6 or to 3-114 of SEQ ID NO:8 ([0008], claims 3-6) or to 1-115 of SEQ ID NO: 190 ([0042], [0141]), or 1-343 of SEQ ID NO:6 ([0012], claim 7). The IgV extracellular domain of SIRPα is the same as SIRPαD1, as evidenced by Hatherley (page 14568, § Production of the SIRPα N-terminal V domain (SIRPα d1)).
Lo teaches that the tumor antigen to which the immunoglobulin molecule or portion thereof binds is HER2 ([0041] and Example 5). 
Lo teaches anti-HER2 antibodies known in the art that could be useful in creating the fusion proteins, i.e. Trastuzumab, Pertuzumab ([0152]) and Example 5. Light chain of Trastuzumab has an amino acid sequence of SEQ ID NO: 8 and comprises the CDR regions as claimed: 

    PNG
    media_image2.png
    199
    576
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    287
    572
    media_image3.png
    Greyscale

Heavy chain of Trastuzumab has an amino acid sequence which is 99.3% identical to SEQ ID NO: 6 and comprises the CDR regions as claimed:  

    PNG
    media_image4.png
    242
    563
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    523
    572
    media_image5.png
    Greyscale


Lo teaches that the immunoglobulin molecule is an intact antibody (comprising a paratope of an Ig-like antibody) comprising an Fc domain (which would bind to FcRs on NK cells or macrophages) or an antigen portion of an antibody ([0036]-[0040]).
Lo teaches that when the immunoglobulin molecule is an intact antibody (comprising two heavy chains and two light chains), the SIRPα or SIRPα variants is connected to the N-terminus of the heavy chain, or the N-terminus of the light chain, and optionally, via a linker ([0038]). “Any of the immunoglobulin moieties disclosed herein may be linked to the CD47 binding agent at the N-terminus of the 
Lo teaches that the immunoglobulin fusion proteins of the invention may include a linker sequence that joins the CD47 binding agent portion of the fusion protein with the antibody or immunoglobulin portion of the fusion protein. A preferred linker is a (Gly4Ser) flexible linker of variable length. For example, the linker sequence is (Gly4 Ser)n where according to various embodiments, n=l, 2, 3, 4, 5, 6, 7, 8, 9, or 10. In one embodiment, n=4. A (Gly4Ser) flexible linker of variable length may be introduced to optimize the targeting and effector functions ([0153]).
Lo teaches the fusion protein can be used to inhibit tumor growth in a mammal ([0167]).
Lo teaches that the fusion protein 1) have high binding affinity for a tumor specific antigen on a tumor cell; 2) achieve enhanced tumor targeting; 3) elicit potent ADCP and ADCC through a combination of blockade of the CD47 “don’t eat me” signal and Fc-dependent activation of immune effector cells ([0105]). Accordingly, that is understood by the ordinary artisan that SIRPs of the fusion protein would block binding of CD47 on cancer cells to SIRPs on surface of macrophage, the fusion protein would bind to antigen, i.e. HER2 on cancer cells to inhibit uncontrolled cancer cell growth, and bind to 
Lo teaches that the fusion proteins are generally produced recombinantly, using mammalian cells containing a nucleic acid or nucleic acids engineered to express the fusion protein ([0176]). A wide variety of suitable vectors (i.e. pTT5, Example 2), cell lines (i.e. Expi293fectin) can be used for fusion protein production ([0177], Examples 2 and 4).
Lo teaches pharmaceutical compositions comprising the fusion protein, i.e. include pharmaceutically effective amounts of a fusion protein and a pharmaceutically acceptable carrier ([0060], [0170-0171]).
Lo teaches as set forth above. However, Lo does not teach the SEQ ID NO:2 (an extracellular truncated variant of SIRPα) in the fusion protein. 
Tian teaches a recombinant fusion protein containing a first extracellular Ig-like domain of a SIRPα, linked to an Fc fragment of a human IgG1, wherein the protein can bind to CD47, blocking the binding of CD47 to the SIRP, see claim 1.
Tian teaches the fusion protein comprising an amino acid sequence of SEQ ID NO: 6, which comprises SEQ ID NO: 2 of instant application, see alignment below:
SEQ ID NO: 2 alignment 
RESULT 12
BDH91808
ID   BDH91808 standard; protein; 374 AA.
XX
AC   BDH91808;
XX
DT   15-DEC-2016  (first entry)
XX
DE   SIRP alpha D1-Fc fusion protein, SEQ 6.
XX
KW   Immunoglobulin; SIRP alpha D1; antiallergic; antiasthmatic;
KW   antiinflammatory; asthma; cancer; cytostatic; fusion protein;
KW   protein therapy; recombinant protein; respiratory-gen.; therapeutic.
XX
OS   Homo sapiens.
OS   Synthetic.

CC PN   WO2016169261-A1.
XX
CC PD   27-OCT-2016.
XX
CC PF   16-NOV-2015; 2015WO-CN094739.
XX
PR   24-APR-2015; 2015CN-10203619.
XX
CC PA   (IMMU-) IMMUNEONCO BIOPHARM CO LTD.
XX
CC PI   Jing D,  Tian W;
XX
DR   WPI; 2016-67600F/79.
XX
CC PT   New recombinant bifunctional fusion protein useful e.g. for treating e.g.
CC PT   cancer and allergic asthma, immunoglobulin-like sample region at outer 
CC PT   membrane end of signal regulatory protein connected with specific 
CC PT   crystallizable fragment.
XX
CC PS   Claim 7; SEQ ID NO 6; 34pp; Chinese.
XX
CC   The present invention relates to a novel recombinant bifunctional fusion 
CC   protein useful for treating cancer and allergic asthma. The invention 
CC   also provides: a polynucleotide encoding the recombinant bifunctional 
CC   fusion protein; an expression vector comprising the polynucleotide; and a
CC   host cell comprising the expression vector. The present sequence 
CC   represents a SIRP alpha D1-Fc fusion protein, which can be useful for 
CC   treating cancer and allergic asthma.
XX
SQ   Sequence 374 AA;

  Query Match             100.0%;  Score 643;  DB 23;  Length 374;
  Best Local Similarity   100.0%;  
  Matches  125;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EEELQVIQPDKSVSVAAGESAILHCTVTSLIPVGPIQWFRGAGPARELIYNQKEGHFPRV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         10 EEELQVIQPDKSVSVAAGESAILHCTVTSLIPVGPIQWFRGAGPARELIYNQKEGHFPRV 69

Qy         61 TTVSESTKRENMDFSISISAITPADAGTYYCVKFRKGSPDTEFKSGAGTELSVRAKPSAP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         70 TTVSESTKRENMDFSISISAITPADAGTYYCVKFRKGSPDTEFKSGAGTELSVRAKPSAP 129

Qy        121 VVSGP 125
              |||||
Db        130 VVSGP 134

Tian teaches that SIRPαD1 with mutation N89A (HY03M, SEQ ID NO: 6) has improved binding activity to CD47, see [0010]. In addition, HY03M have antitumor activity in vivo, see [0011] and [0112]. HY03M treated tumors by i) inhibiting binding of CD47 with SIRPα so that the inhibitory signals transmitted by SIRPα were blocked and 
Tian teaches that the fusion protein can be used to treat various cancers, Crohn’s disease, allergic asthma and rheumatoid arthritis, see claims 16 and 17.
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to apply the teachings of Lo to make a fusion protein comprising an extracellular IG-like domain of a SIRPα, i.e. SIRPαD1, fused with the paratope of an anti-HER2 antibody, and use the SIRPα extracellular domain which is identical to the instant SEQ ID NO: 2, as taught by Tian. One of ordinary skilled in the art would have been motivated because the N89A mutation increases binding activity of SIRPαD1 and the fusion protein with SIRPαD1 of SEQ ID NO: 2 shows good anti-tumor activity in vivo. The motivation would have been to expand the application of the fusion protein and make a more potent fusion protein.

Response to Arguments
	For the rejections under 35 USC § 103, applicant argues:

    PNG
    media_image6.png
    327
    634
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    351
    630
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    241
    629
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    213
    632
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    241
    630
    media_image10.png
    Greyscale

Applicant’s arguments have been fully considered but they are not persuasive. In response to Applicant’s arguments, a new reference was added to 103 rejection. As set forth above, Lo explicitly teaches the fusion protein could have several advantages, including 1) have high binding affinity for a tumor specific antigen on a tumor cell; 2) achieve enhanced tumor targeting; 3) elicit potent ADCP and ADCC through a combination of blockade of the CD47 “don’t eat me” signal and Fc-dependent activation of immune effector cells (Lo [0105]). Tian teaches a SIRP variant which have improved binding activity and anti-tumor activity. Even though properties of the fusion protein are unpredictable, an ordinary skilled in the art would have recognized the advantages of such fusion protein, would have test various SIRP variants, formats and method taught by Lo to build the fusion protein. One skilled in the art would have expected the different a reasonable expectation of success (not absolute) would have motivated an artisan to make the claimed fusion protein. Given the teachings from Tian and Lo, an ordinary skilled in the art would have would have had a reasonable expectation of success in producing the claimed invention.
Applicant further argue that anti-HER2 x SIRPa fusion protein IMM2902 produced significantly more potent efficacy than anti-HER2 antibody alone (IMM29), or anti-HER2 in combination with CD47-neutralization (IMM01), in mice model of breast cancer, as shown in Example 7, Table 1 and Figure 7. 
IMM01 is a fusion protein capable of binding to CD47, consisting of SIRPα.D1 linked to an Fc fragment.
MM29 refers to a HER2-specific antibody. This antibody has two heavy chains each having an amino acid sequence of SEQ ID NO: 6, and two light chains each having an amino acid sequence of SEQ ID NO: 8
IMM2902 is also a recombinant fusion protein capable of binding to CD47 and HER2, and differs from IMM2901 in that each SIRPα.D1 is linked via a GS-linker, to IMM29 at the N-terminus of each light chain.
The tumor growth inhibition rate (TGI) for IMM01 is 25.46%, IMM29 is 104.23%, and IMM2902 is 115.28%.  So, the expected combined effect of the SIRP with IMM29 (25.46% + 104.23% = 129.69%) is actually greater than what was observed with   IMM2902, i.e.115.28%.   Thus, the results do not appear to be unexpected.  
The claims are not limited to this configuration, i.e. SIRP can be on either heavy or light chain and the antibody as claimed is broader than IMM29. Thus, the example is not commensurate in scope with the claimed invention and is not probative on the non-obviousness of the claimed invention.   
Regarding Example 8, Table 2 and IMM0404, IMM0404 is a recombinant fusion protein, containing two SIRPα.D1s each linked via a GS-linker, to an anti-EGFR antibody at the N-terminus of each heavy chain. The SIRPα.D1-GS-linker-anti-EGFR heavy chain has a nucleic acid sequence and amino acid sequence of SEQ ID NO: 15 and SEQ ID NO: 16, respectively. The light chain of the anti-EGFR antibody has an amino acid sequence of SEQ ID NO: 18, which may be encoded by nucleic acid sequences of SEQ ID NO: 17. Thus, Example 8 is also not commensurate in scope with the claimed invention.
Thus, Applicant’s arguments are not found persuasive for the reasons set forth above and the rejection is maintained for the reasons of record.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Application No. 16/535, 075
Claims 1-3, and 5-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4, 7, 8, and 10-20 of copending Application No. 16/535, 075 (thereinafter Appl. 075). 
It is noted that the instant Application is a continuation of Appl. 075 and shares the same disclosure.
The claims of Appl. 075 teach a recombinant fusion protein, comprising SEQ ID NO: 2, a linker, and an anti-HER2 antibody, wherein the recombinant fusion protein is capable of blocking binding of CD47s on cancer cells to SIRPs on surfaces of macrophages, binding to HER2s on cancer cells to inhibit uncontrolled cancer cell growth, and binding to FcRs on NK cells or macrophages (claim 1).
The claims of Appl. 075 teach the recombinant fusion protein of claim 1, wherein each paratope of the anti-HER2 antibody is linked to SEQ ID NO: 2 at the N-terminus of the heavy chain (claim 2).
The claims of Appl. 075 teach the recombinant fusion protein of claim 1, wherein each paratope of the anti-HER2 antibody is linked to SEQ ID NO: 2 at the N-terminus of the light chain (claim 3).
The claims of Appl. 075 teach the recombinant fusion protein of claim 1, wherein the linker is a peptide of 10 to 30 amino acid residues (claim 7).
The claims of Appl. 075 teach the recombinant fusion protein of claim 7, wherein the linker is -(Gly-Gly-Gly-Gly-Ser)3- (claim 8).


    PNG
    media_image11.png
    647
    720
    media_image11.png
    Greyscale

The claims of Appl. 075 teach the recombinant fusion protein of claim 1, wherein each light chain has an amino acid sequence of SEQ ID NO: 8 (claim 11). SEQ ID NO: 8 has the identical sequences as instant SEQ ID NO: 8, as shown below:

    PNG
    media_image12.png
    376
    715
    media_image12.png
    Greyscale

The claims of Appl. 075 teach a polynucleotide encoding the recombinant fusion protein of claim 1 (claim 12), an expression vector comprising a polynucleotide of claim 12 (claim 13), a host cell comprising the expression vector of claim 13 (claim 14).
The claims of Appl. 075 teach a pharmaceutical composition, comprising the recombinant fusion protein of claim 1, and at least one pharmaceutical carrier (claim 15).
Thus, the instant claims are not patentably distinct from the co-pending claims because they relate to the same inventive concept and would have been obvious in view of the co-pending which have all of the characteristics of the claimed fusion protein, method of producing the fusion protein and pharmaceutic composition comprising the fusion protein as set forth above.
	
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Patent No. 10,973,878
Claims 1-3, and 5-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,973,878 B2 (thereinafter Pat. 878, Appl. 16/170,024) in view of in view of Lo (Lo et al., US 2016/0177276 A1, Publication Date: 2016-06-23), as evidenced by Hatherley (Hatherley et al, JBC, 282, 19, 14567-14575, Publication Date: 2007-05-11).
The claims of Pat. 878 teach:

    PNG
    media_image13.png
    287
    610
    media_image13.png
    Greyscale

As set forth above, the claims of Pat. 878 teach a bi-functional fusion protein comprising an extracellular IG-like domain of a SIRP, i.e. SIRPαD1, fused with an anti-PD-L1 (claim 1), through a linker (Gly4 Ser)3 (claim 1), wherein two paratopes of the anti-PD-L1 are linked to the N-terminus of the heavy chain (claim 4), and a pharmaceutical composition comprising the fusion protein (claim 14).  The claims of Pat. 878 teach the extracellular Ig-like domain of SIRPαD1 having an amino acid sequence of SEQ ID NO:2 (claim 1), which is the same as the SEQ ID NO:2 of the instant application, as shown below:

    PNG
    media_image14.png
    257
    567
    media_image14.png
    Greyscale

However, the claims of Pat. 878 do not teach the fusion protein comprising an extracellular IG-like domain of a SIRP, linked via a linker, to an anti-HER2 antibody at the N-terminus of a heavy chain or a light chain constituting the paratope, wherein the anti-HER2 antibody comprises heavy chain complementarity-determining (CDR) regions comprising amino acids 26-33, 51-58, and 97-109 of SEQ ID NO: 6, and wherein the anti-HER2 antibody comprises light chain CDR regions comprising amino acids 27-32, 50-52, and 89-97 of SEQ ID NO: 8 . The claims of Pat. 878 do not teach the method of producing the fusion protein.
Lo teaches as set forth above. 
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to apply the teachings of the claims of Pat. 878 to make a fusion protein comprising an extracellular IG-like domain of a SIRP, i.e. SIRPαD1 of SEQ ID NO:2, fused with the paratope of an anti-PD-L1 antibody at the N-terminus of the heavy chain through a linker, and replace the anti-PD-L1 antibody with an anti-HER2 antibody, taught by Lo. The fusion protein would expect to 1) have high binding affinity for a tumor specific antigen on a tumor cell; 2) achieve enhanced tumor prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references. The motivation would have been to expand the application of the fusion protein and options for therapeutic agents for cancer treatment.

Application No. 16/905,262
Claims 1-3, and 5-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/905,262 (thereinafter Appl. 262, Pub. No.: US 2021/0024598 A1) in view of Lo (Lo et al., US 2016/0177276 A1, Publication Date: 2016-06-23), as evidenced by Hatherley (Hatherley et al, JBC, 282, 19, 14567-14575, Publication Date: 2007-05-11).
The claims of Appl. 262 teach:

    PNG
    media_image15.png
    321
    610
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    421
    608
    media_image16.png
    Greyscale

	As set forth above, the claims of Appl. 262 teach a bi-functional fusion protein comprising an extracellular IG-like domain of a SIRP, i.e. SIRPαD1, fused with an Fc 

    PNG
    media_image17.png
    255
    570
    media_image17.png
    Greyscale

However, the claims of Appl. 262 do not teach an extracellular IG-like domain of a SIRP, linked via a linker, to an anti-HER2 antibody at the N-terminus of a heavy chain or a light chain constituting the paratope, wherein the anti-HER2 antibody comprises heavy chain complementarity-determining (CDR) regions comprising amino acids 26-33, 51-58, and 97-109 of SEQ ID NO: 6, and wherein the anti-HER2 antibody comprises light chain CDR regions comprising amino acids 27-32, 50-52, and 89-97 of SEQ ID NO: 8 .
Lo teaches as set forth above. 
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to apply the teachings of the claims of Appl. 262 to make a fusion protein comprising an extracellular IG-like domain of a SIRP, i.e. SIRPαD1 of prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references. The motivation would have been to expand the application of the fusion protein and options for therapeutic agents for cancer treatment.
This is a provisional nonstatutory double patenting rejection. 

U.S. Patent No. 10,800,821
Claims 1-3, and 5-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,800,821 B2 (thereinafter Pat. 821, Appl. 15/566,724) in view of Lo (Lo et al., US 2016/0177276 A1, Publication Date: 2016-06-23), as evidenced by Hatherley (Hatherley et al, JBC, 282, 19, 14567-14575, Publication Date: 2007-05-11).
The claims of Pat. 821 teach:

    PNG
    media_image18.png
    292
    612
    media_image18.png
    Greyscale

As set forth above, the claims of Pat. 821 teach a bi-functional fusion protein comprising an extracellular IG-like domain of a SIRP, i.e. SIRPαD1, fused with an Fc region (claim 1). The claims of Pat. 821 teach the extracellular Ig-like domain of the signal-regulator protein SIRPαD1 has mutation N89A and consists of the amino acid sequence from residue 1 to 142 of SEQ ID NO: 6 (claim 1), which comprises the SEQ ID NO:2 of the instant application, as shown below:

    PNG
    media_image19.png
    255
    569
    media_image19.png
    Greyscale

However, the claims of Pat. 821 do not teach an extracellular IG-like domain of a SIRP, linked via a linker, to an anti-HER2 antibody at the N-terminus of a heavy chain or 
Lo teaches as set forth above. 
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to apply the teachings of the claims of Pat. 821 to make a fusion protein comprising an extracellular IG-like domain of a SIRP, i.e. SIRPαD1 of SEQ ID NO:2, fused with an Fc region of Ig, and replace the Fc region of Ig with an anti-HER2 antibody, taught by Lo. The fusion protein would expect to 1) have high binding affinity for a tumor specific antigen on a tumor cell; 2) achieve enhanced tumor targeting; 3) elicit potent ADCP and ADCC through a combination of blockade of the CD47 “don’t eat me” signal and Fc-dependent activation of immune effector cells (Lo [0105]) and fusion protein specific for both anti-HER2 antibody. From the teachings of the references, it would have been obvious to one of ordinary skill in the art and one of skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references. The motivation would have been to expand the application of the fusion protein and options for therapeutic agents for cancer treatment.
This is a provisional nonstatutory double patenting rejection. 

Application No. 17/412,445
Claims 1-3, and 5-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/412,445 (thereinafter Appl. 445) in view of Lo (Lo et al., US 2016/0177276 A1, Publication Date: 2016-06-23), as evidenced by Hatherley (Hatherley et al, JBC, 282, 19, 14567-14575, Publication Date: 2007-05-11).
The claims of Appl. 445 teach a recombinant bi-functional fusion protein, comprising an extracellular Ig-like domain of a signal-regulatory protein (SIRP) of SIRPα (SIRPαD1), linked to an Fc region of an immunoglobulin comprising both CH2 and CH3 regions of the immunoglobulin, wherein: the SIRPαD1 comprises a mutation, wherein: the mutation corresponds to N to A at position 89 in full length SIRPα set forth in SEQ ID NO.: 2, which comprises the SEQ ID NO:2 of the instant application as shown below:

    PNG
    media_image20.png
    271
    581
    media_image20.png
    Greyscale

 wherein the recombinant bi-functional fusion protein comprises an amino acid sequence having at least 95% identity to the amino acid sequence set forth in SEQ ID NO.: 6., and the recombinant bi-functional fusion protein can bind to CD47 and Fcy Receptor, thereby blocking the binding of CD47 to the SIRP on surfaces of 
The claims of Appl. 445 teach a polynucleotide encoding the recombinant bi-functional fusion protein of claim 1 (claim 7).
The claims of Appl. 445 teach an expression vector comprising the polynucleotide of claim 7.
The claims of Appl. 445 teach a host cell comprising and expressing the polynucleotide of claim 7 (claim 8).
The claims of Appl. 445 teach a host cell comprising the expression vector of claim 8 (claims 9 and 10). 
The claims of Appl. 445 teach a pharmaceutical composition, comprising an effective amount of the recombinant bi-functional fusion protein of claim 1 (claim 11).
However, the claims of Appl. 445 do not teach an extracellular IG-like domain of a SIRP, linked via a linker, to an anti-HER2 antibody at the N-terminus of a heavy chain or a light chain constituting the paratope, wherein the anti-HER2 antibody comprises heavy chain complementarity-determining (CDR) regions comprising amino acids 26-33, 51-58, and 97-109 of SEQ ID NO: 6, and wherein the anti-HER2 antibody comprises light chain CDR regions comprising amino acids 27-32, 50-52, and 89-97 of SEQ ID NO: 8.
Lo teaches as set forth above. 
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to apply the teachings of the claims of Appl. 445 to make a fusion protein comprising an extracellular IG-like domain of a SIRP, i.e. SIRPαD1 of prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references. The motivation would have been to expand the application of the fusion protein and options for therapeutic agents for cancer treatment.
This is a provisional nonstatutory double patenting rejection. 

Application No. 16/489,360
Claims 1-3, and 5-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-11, 14, 15, 18 and 19 of copending Application No. 16/489,360 (thereinafter Appl. 360, PUB. No.: US 2020/0095339 A1) in view of Lo (Lo et al., US 2016/0177276 A1, Publication Date: 2016-06-23), as evidenced by Hatherley (Hatherley et al, JBC, 282, 19, 14567-14575, Publication Date: 2007-05-11).
The claims of Appl. 360 teach a recombinant bi-functional fusion protein, comprising: an antibody specifically binding to CD20, wherein the protein comprises a 

    PNG
    media_image21.png
    259
    574
    media_image21.png
    Greyscale

The claims of Appl. 360 teach the recombinant bi-functional fusion protein according to claim 13, wherein the antibody contains a heavy chain and a light chain, and the peptide is linked to the N-terminus of the heavy chain of the antibody (claim 14).
The claims of Appl. 360 teach method of producing the fusion protein (claims 4-6 and 10).
The claims of Appl. 360 teach a pharmaceutical composition comprising the fusion protein (claim 8).
However, the claims of Appl. 360 do not teach an extracellular IG-like domain of a SIRP, linked via a linker, to an anti-HER2 antibody at the N-terminus of a heavy chain or a light chain constituting the paratope, wherein the anti-HER2 antibody comprises heavy chain complementarity-determining (CDR) regions comprising amino acids 26-33, 51-58, and 97-109 of SEQ ID NO: 6, and wherein the anti-HER2 antibody comprises 
However, the claims of Appl. 360 do not teach an extracellular IG-like domain of a SIRP, linked via a linker, to an anti-HER2 antibody at the N-terminus of a heavy chain or a light chain constituting the paratope, wherein the anti-HER2 antibody comprises heavy chain complementarity-determining (CDR) regions comprising amino acids 26-33, 51-58, and 97-109 of SEQ ID NO: 6, and wherein the anti-HER2 antibody comprises light chain CDR regions comprising amino acids 27-32, 50-52, and 89-97 of SEQ ID NO: 8.
Lo teaches as set forth above. 
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to apply the teachings of the claims of Appl. 360 to make a fusion protein comprising an extracellular IG-like domain of a SIRP, i.e. SIRPαD1 of SEQ ID NO:2, fused with a CD20 antibody, and replace the CD20 antibody with an anti-HER2 antibody at the N-terminus of the heavy chain through a linker, taught by Lo. The fusion protein would expect to 1) have high binding affinity for a tumor specific antigen on a tumor cell; 2) achieve enhanced tumor targeting; 3) elicit potent ADCP and ADCC through a combination of blockade of the CD47 “don’t eat me” signal and Fc-dependent activation of immune effector cells (Lo [0105]). From the teachings of the references, it would have been obvious to one of ordinary skill in the art and one of skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced .
This is a provisional nonstatutory double patenting rejection. 

Application No. 16/610,902 
Claims 1-3, and 5-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/610,902 (thereinafter Appl. 902, PUB. No.: US 2020/0157223 A1) in view of Lo (Lo et al., US 2016/0177276 A1, Publication Date: 2016-06-23), as evidenced by Hatherley (Hatherley et al, JBC, 282, 19, 14567-14575, Publication Date: 2007-05-11).
	The claims of Appl. 902 teach:

    PNG
    media_image22.png
    128
    693
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    990
    700
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    812
    693
    media_image24.png
    Greyscale


	As set forth above, the claims of Appl. 902 teach a bi-functional fusion protein comprising an extracellular IG-like domain of a SIRP, i.e. SIRPα, fused with tumor-

    PNG
    media_image25.png
    256
    568
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    254
    567
    media_image26.png
    Greyscale

The claims of Appl. 902 teach the fusion protein can block the interaction between CD47 and SIRPα, to a CD47 on the tumor cell.
However, the claims of Appl. 902 do not teach an extracellular IG-like domain of a SIRP, linked via a linker, to an anti-HER2 antibody at the N-terminus of a heavy chain 
Lo teaches as set forth above. 
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to apply the teachings of the claims of Appl. 902 to make a fusion protein comprising an extracellular IG-like domain of a SIRP, i.e. SIRPαD1 of SEQ ID NO:2, fused with the paratope of an anti-PD-1 antibody at the N-terminus of the heavy chain through a linker, taught by Lo. The fusion protein would expect to 1) have high binding affinity for a tumor specific antigen on a tumor cell; 2) achieve enhanced tumor targeting; 3) elicit potent ADCP and ADCC through a combination of blockade of the CD47 “don’t eat me” signal and Fc-dependent activation of immune effector cells (Lo [0105]) and fusion protein specific for both anti-HER2 antibody. From the teachings of the references, it would have been obvious to one of ordinary skill in the art and one of skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references. The motivation would have been to expand the application of the fusion protein and options for therapeutic agents for cancer treatment.
This is a provisional nonstatutory double patenting rejection. 

Response to Arguments
	For the Double Patenting, applicant argues:

    PNG
    media_image27.png
    185
    634
    media_image27.png
    Greyscale


    PNG
    media_image28.png
    75
    630
    media_image28.png
    Greyscale

Applicants’ arguments have been considered, but have not been found persuasive because the claims of the instant application are still obvious in view of the co-pending claims and a terminal disclaimer has not been filed. MPEP 804 I-B states: “The “provisional” double patenting rejection should continue to be made by the examiner in each application as long as there are conflicting claims in more than one application unless that “provisional” double patenting rejection is the only rejection remaining in at least one of the applications.” Thus, the rejection is maintained because it is not the only rejection remaining.

NEW REJECTIONS NECESSITATED BY AMENDMENTS
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.





Claims 2, 3 and 7 recites the limitation "the Ig-like anti-HER2 antibody".  There is insufficient antecedent basis for this limitation in the claim, because amended claim 1, which claims 2, 3, and 7 are dependent on, removed the term “Ig-like” at line 2.
Appropriate corrections are required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Thus, the subject matter claimed in claims 1-3 and 5-13 broadens the scope of the invention as originally disclosed in the specification and claims from what was originally disclosed in the specification and claims as originally filed.

Conclusion
No claims are allowed.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LU/Examiner, Art Unit 1642                                                                                                                                                                                                        
/PETER J REDDIG/Primary Examiner, Art Unit 1642